THE       ,!TTORNEY              GENERAL
                              OF     TEXAS

                              Aue-rxiw   xl. Tn8xAn

  WILL WI JA30N
ATTORNRYGkzNERAJ.                  my 22,   1957


   HonorableJ. B. Walling,Chaiman                     opinionIvo.m-141
   CmmmCarriere Camittee                              Re3 Constitutionality
                                                                          Of
   House of Representatives                               SenateBill1CO, as
   Austin,Teraa                                           emended,relatingto
                                                          pamenger servioeon
   Dear &.a Walling8                                      railroada.

             This is in euswer to your requeetfor au opiuionfrau this office
   as to the coustitutianality of Senate Bill 100. This Bill seeks to emu&
   Article 6479, veruon'sCivil Statutes,by providing:

             “2. It shall be the duty of the C~mnissionto see that
       upon each railroadin thie State oarryiugpasseugersforhire
       there shallbe runatlesstone train eaoh &ay,Suu&ays ex-
       cepte8,upon which passengersshall be hauled;provided,how-
       ever, the Ccmmissioumay, in its disoretion,upon applioation
       filed and after notice and hearing,relax such requirement
       as to auy railroad,or part, portionor braucb thereof,uheu
       (1) in its opinion,public om~enienoe pentkits of such relax-
       ation, and ma2 relax such requirementwhen it appearsupon
       suoh hearing that the ruuuingof one train each bay, Sundays
       excepted,is not necessaryin the renditionof adequate8er-
       vice to the public;or (2) that on auy railroad,or pmt, or
       portionor brauoh thereof,passengerserviceas frequeutas
       one train each day, Sundaysexcepted,with the passenger
       trafficofferedand reasonablytobe expeoted,doesnot and
       will not pay the cost of such serviceplus a reasonablere-
       turu upon the propertyemployediu the renditionof such
       servicej provided,however,that publicconvenienceshall
       always be a superiorconsiderationin detenuiuiugwhetheror
       not the requireukentof nmuiug at least one paesengertrain
       a day may be relaxed;. . .*

            The portim   of Article 6479 sought to be amendedpro~idesn

            “2. It shall be the duty of the Caomission to see that
       upon eaahrailroad in this State carryingpassengersforhire
       there shallbe nm atleastone train each day,Sundaye ex-
       cepted,upon which passengersshall be haul&j provided,how-
       ever, the C~nmiasionmay, in its diecretion,upon application
       filed and after notice an8 hearing,relax such requirement as
       to auy railroad,or part, portionor bran& thereof,when, in
       its opinion,public conveniencepermitsof such relaxation,
                                                                                   .   .




                                                                          _   .I




HonorableJ. B. Walling,Page 2 (WW-141)



     and shall relax such requirementwhen it appearsupou suoh
     hearing that the ruuuiugof oue train each day, Sundays
     excepted,is not necessaryin the renditionof adequate
     serviceto the public,or that on any railroad,or part,
     or portionor branoh thereof,passengerserviceas fre-
     quent as one train each day, Sundays excepted,with the
     passengertrafficofferedand reasonablyto be expected,
     doss not and will not pay the cost of such serviceplus
     a reasonablereturnupon the propertyemployedin the ren-
     ditionof such service;D 0 +*

          Under the proposedmuendnentthe RailroadCcmmissionis author-
ized,but not required,,torelax the requirementof rmming at least one
train each day, Sundaysexcepted,in two situations: (1) where public
oonveniencepermiteor where such service,isnot necessaryin the rendi-
tion of adequateserviceto the public,and (2) where the passengertraffic
does no.t.:xld
             will not pay the cost of such serviceplus a reasonablereturn.

          The constitutionalproblemstems frcpnthe provisoto the seoond
situationprovidingthat public convenienceshall alwaysbe a superior
considerationin determiningwhether or not the requirementof runningat
least one passengertrain a day may be relaxed. This pro~isicmis most
Bmbiguotla,however,we interpretit to mean that when the Cauaisaionfinds
that pablioconveniencerequiresthe contiuuedservice,but that the cost
of such servicewill not pay for itself,the Ccmmissicmmust give greater
weight to the publicconveniencein determiningwhether it should permit
the relaxationof ths one train a day requirement. Such a provisiondoes
not renderSenateBill 100 unconstitutional on its face.

          The railroadsin the exeroi6eof their publlo functionsas oaannan
carriersare subjectto reasonableregulationsby the State. As au&, the
railroadsten be requiredto furnishservicesand faoilitiesreasonably
adequateto satisfythe publicneeds. Such authorityby the State may ex-
tend to requiringthe ruuningof trains in additionto those providedby
the carriereveu where this may involvescunepecuniaryloss. See Missls-
sippi RailroadCommissionv. Mobile and Ohio RailroadCo., 244 OS=

          Under the 1925 statutesand court decisionsrelatingto the
abandonmentof railroadsonce in operation,it was well settledthat the
Legislaturecould requirethe railroadsto continuepassengerservioe
regardlessof loss in operation. See State V* Rnid, 0. and W. Ry. co.,
108 Tes. 239, 19lS.W. 5603 State Y. SugarlandR. Co., 163 S.W. 1047. III
1927 the LegislatureamendedArticle 6479 to providethat the Commission
could, in its discretion,relax the requ-&sent as to passengerservice
by a certainclass of railroads. In 1933, the Legislaturefurtheramended
Article 6479 permittingpassengerserviceto be relaxedunder conditions
stated in the currentstatute.
HonorableJ. B. Walling,Page 3 @W-141)



          Sinoe before1933 the Legielatureoould requiredaily passenger
serviceregardleeeof whether the aervioewas profitable,we are of the
opinionthat the Legislatureoau requirethe operationof daily passenger
servioewheneverthe public oouveulencerequiresit, providedthat the Rail-
road Is permittedto make a reasonableprofit ou its overalloperations.

         As to the effect of an amendmentprovidingfor trialde novo in
appealsfrom orders of the RailroadCamDissionunder this statute,such an
smendmentwouldhave no effectwhatsoeverupon appealsfron orders of the
RailroadC-iesion under other statutes.



    SenateBf9.1lOC, seekingto amend Article 6479, V.C.S., in its
    presentform is oonstitutional.The amendmentwould require
    the Ccouni33sion
                   to give a greaterweight or priorityto the
    consideration of the public conveniencethan to the cost of
    renderingsuch servioewhen the Camnission,isseekingto de-
    tenninewhether or not to relax the requirementof operating
    at least one passengertrain a day. Appeals trial de novo under
    thfr,ststrtewould have no effeotwhatsoeverupon appealsfrom
    orders of the RailroadCcsuuis~ionunder other statutes.



                                        WILL WIISON
                                        Attor#vyGeneralof Texas




APPROVED:
OPIIVION
       Cm:

James 18.Ludlun,Chairmen
WaylandC. Rivers,Jr.
Jemes W. Wilson
Robert 0. Smith

RRVIEWDFORTEEATYORNRY   GRNERAL
BY:
    Gee. P. Blezkburn